Winslow, J.
This judgment must be reversed. After the. entry of the judgment against the garnishee of December 15, 1891, it is clear that the justice could not, of his own motion, reopen the case and adjourn the action to a future date. Unless the consent of the garnishee gave him 'the power and restored his jurisdiction, he could not do it at all. ‘ It is well settled in this state that a garnishee cannot,, by voluntary appearance, confer jurisdiction or waive the requirements of the statute. The statute must be strictly pursued in order to confer jurisdiction of a garnishee action. Edler v. Hasche, 67 Wis. 653, and cases there cited.
■ By the Court.— Judgment reversed, and cause remanded with directions to reverse the judgment of the justice.